DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds the 150 word limit set out by the MPEP.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 is replete with the use of “in particular” as well as claim 8.  Claims 2-7 and 9-15 are rejected as being depend upon a rejected base claim.
Due to the multiple thicknesses set out in Claim 8 separated by “in particular”, the language of the claim is unclear and has not been treated with respect to the prior art.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summerer (US 2005/0158519).
Regarding Claims 1, 10 and 11, Summerer discloses a vehicle component (window) comprising a covering element 1 by means which the interior of the vehicle is separated from the exterior; a supporting structure (not shown but discussed as mounting location); a mounting device 2.1-2.4 of multiple mounting elements fixable to the vehicle; wherein the cover layer is comprised of a plastic material (see paragraph 0027) and is transparent is sections.
Regarding Claim 2, the mounting elements 2.1-2.4 are arranged on support elements of the vehicle.
Regarding Claim 3, the window includes a non-transparent frame 2 (see Fig. 1).
Regarding Claim 14, Summerer discloses a transparent element 1 connected to a vehicle support via bond to mounting devices 2.1-2.4.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerer as applied to claims 1 and 11 above, and further in view of Mourou (US 2019/0146216).
Regarding Claim 4, Summerer does not appear to disclose the use of a display for the windshield.  Mourou discloses a windshield unit with one or more display screens A1-A4 which are covered by a transparent cover material.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the displays of Mourou on the window of Summerer in order to relay critical information to the driver when needed.  The motivation is provided by Mourou.
Regarding Claims 13 and 15, Mourou discloses a control unit ECU 38 to control the screens so as to display information on them.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerer as applied to claim 1 above, and further in view of Pascoe (US 2015/0298656).
Regarding Claim 5, Summerer does not appear to disclose the use of an excitation device.  Pascoe discloses a windshield device including an excitation device 20 to cause a vibration in the windshield.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the vibration device of Pascoe on the window of Summerer in order to acoustically clear rain and ice from the window.  The motivation is provided by Pascoe.
Regarding Claim 6, Pascoe discloses a curvature to the windshield (see Fig. 2).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerer as applied to claim 1 above, and further in view of Sargent (US 2008/0268672).
Summerer does not appear to disclose the use of a heating device for the window.  Sargent discloses a plastic panel window assembly which includes a heating grid 12 (see Fig. 2) to defrost the window.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the heating grid of Sargent in the window of Summerer in order to defrost the window as taught by Sargent.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerer as applied to claim 1 above, and further in view of Kondo (US 2002/0046517).
Summerer does not appear to disclose the use of a protective coating.  Kondo discloses a window assembly for a vehicle, as well as a protective coating applied to the window to prevent scratching (see paragraph 0004).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the protective coating of Kondo on the window of Summerer to prevent any scratching from occurring to the plastic pane.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerer as applied to claim 11 above, and further in view of Spence (US 8,245,809).
Summerer does not appear to disclose the use of a windshield dislodging device.  Spence discloses a transparent windshield for a vehicle which includes a dislodging device to release the window from the vehicle during a crash event.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the dislodging device of Spence on the window of Summerer in order to prevent injuries to the occupants should the window be fractured.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612